


Exhibit 10.7

 

2009 Executive Bonus Plan

 

The 2009 Executive Bonus Plan (the “Bonus Plan”) covers executive officers, vice
presidents and other key employees.

 

Subject to the achievement of a minimum overall Gross Margin Percentage for the
full year 2009 (the “Gross Margin Hurdle Amount”), the determination of the
actual amount of the annual incentive bonus under the 2009 Executive Bonus Plan
to be paid to each such Plan Participant (the “Bonus Payout”) shall be based on
two components which shall be given equal weight as follows: i) the Adjusted
EBITDA percentage (“EBITDA Percentage”) shall be determined by the percentage
achievement of the Adjusted EBITDA amount reflected in the Corporation’s 2009
Annual Financial Plan as approved by the Board of Directors on December 18, 2009
(the “2009 Plan”) such that the EBITDA Percentage increases linearly from zero
at zero Adjusted EBITDA to 100% at 100% of Adjusted EBITDA reflected in the 2009
Plan and further, from achievement of Adjusted EBITDA of 100% of the 2009 Plan
to Adjusted EBITDA of 150% of the 2009 Plan, the EBITDA Percentage increases
linearly from 100% to 200%,  ii) the Free Cash Flow percentage (“FCF
Percentage”) shall be determined by the percentage achievement of the Free Cash
Flow amount reflected in the 2009 Plan such that the FCF Percentage increases
linearly from zero at zero Free Cash Flow to 100% at 100% of Free Cash Flow
reflected in the 2009 Plan and further, from achievement of Free Cash Flow of
100% of the 2009 Plan to Free Cash Flow of 150% of the 2009 Plan, the FCF
Percentage increases linearly from 100% to 200%, and iii) the respective Target
Amount for each Plan Participant shall be multiplied by the simple average of
the EBITDA Percentage and the FCF Percentage to determine the Bonus Payout for
such Plan Participant, with the Bonus Payouts being capped at 200% of the Target
Amounts; provided, however, that if the Gross Margin Hurdle Amount is not
achieved there shall be no Bonus Payouts under the 2009 Executive Bonus Plan to
any Plan Participant;

 

Notwithstanding the calculation of the Bonus Payouts as set forth above, the
Compensation Committee shall retain the authority to adjust the amount to be
paid to any Plan Participant in the discretion of the Committee, provided,
however, that, with respect to the Executive Officers of the Corporation the
Committee shall not increase the Bonus Payouts.

 

The target bonus amount for each Plan Participant who is a named executive is
the lesser of i) the amount set forth for each such Plan Participant,
respectively, in the “2009 Bonus Target” column of table below and ii) the
applicable percentage of the actual base salary amount paid to each such Plan
Participant for calendar year 2009 set forth for each for each such Plan
Participant, respectively,  in the “2009 Bonus Percentage” column of the table
below (the “Target Amounts”).

 

--------------------------------------------------------------------------------


 

Name

 

Title Named Executive Officer

 

2009
Bonus
Target

 

2009 Bonus
Percentage

 

Ofer Gneezy

 

President & Chief Executive Officer

 

588,000

 

100

%

Gordon VanderBrug

 

Executive Vice President

 

242,000

 

100

%

Richard Tennant

 

Senior Vice President, Finance & Chief Financial Officer

 

313,000

 

73

%

Paul Floyd

 

Senior Vice President, Global Products, Network & Systems

 

226,000

 

76

%

Mark Flynn

 

Chief Legal Officer & Corporate Secretary

 

173,000

 

57

%

 

These target bonus amounts will be accrued quarterly based on year-to-date
achievement of the Financial Plan.  Bonus payouts will be paid following the end
of the year.

 

--------------------------------------------------------------------------------
